DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent 10,462,907 to Lewis et al or, in the alternative, under 35 U.S.C. 103 as obvious over Lewis et al in view of U.S. Patent 7,058,216 to Kawada.
Regarding claim 1, Lewis et al disclose an apparatus for manufacturing electronics, comprising: a frame with motors (inherent or not shown) for driving moving head (114); a processor (computer) configured to control the motors (see Col.15, lines 30-46); a building platform (110); a moving head (114) comprising: an extruder configured to extrude conductive material (106); an extruder configured to extrude non-conductive material (102); a pick-and-place mechanism (see Fig. 2C).
If Applicant argues that Lewis et al do not disclose the frame with motor Kawada teaches the apparatus (see Fig. 1) for mounting the electronic component (82) to the substrate (12) comprising the frame with motors (110/126, 164/174) for driving the mounting heads (184).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of Lewis et al by utilizing the frame with motors of Kawada’s mounting apparatus for quickly and correctly mounting electronic components to the substrate (see Col. 8, lines 28-34).
Regarding claim 2, Kawada discloses a tray (22)for components to be embedded. 
Regarding claim 3, Lewis et al disclose a tape & reel feeder (see Col. 11, line 21).
Regarding claim 4, Lewis et al disclose a flip mechanism configured to rotate electronic components upside-down (see Fig. 2C).
Regarding claims  5 and 6, Kawada discloses a computer vision camera and a mirrored surface within the reach of the moving head, to detect position and orientation of picked components (see Fig. 4).
Regarding claim 8, Lewis et al disclose the moving head further comprising a flux dispenser (see Col. 7, lines 26-29).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al or Lewis/Kawada as applied above, and further in view of U.S. Patent 7,886,150 to Stollon et al.
Both Lewis et al and Kawada do not disclose a testing probe. Stollon et al teach a testing head for extracting an/or exporting information of the mounted chip (see Abstract). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify invention of Lewis et al or Lewis/Kawada by utilizing the testing head as taught by Stollon et al extracting an/or exporting information of the mounted chip.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art cited for their general teachings of apparatus for manufacturing electronic devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/December 3, 2022 		                                           Primary Examiner, Art Unit 3729